ICJ_035_AerialIndicent1955_ISR_BGR_1959-05-26_JUD_01_PO_02_FR.txt. 152

OPINION INDIVIDUELLE DE M. ARMAND-UGON

Tout en souscrivant à l’arrêt de la Cour, je crois devoir énoncer
les motifs qui m’y conduisent par un autre raisonnement,

1° La première exception préliminaire à la requête du Gouverne-
ment israélien soulevée par le Gouvernement bulgare se fonde sur
l’alinéa 5 de l’article 36 du Statut de la Cour. Il s’agit de savoir
si cet alinéa s'applique à la déclaration signée le 12 août 1927 par
le ministre des Affaires étrangères du Royaume de Bulgarie. C’est
donc l'interprétation de cette disposition qui se pose à la Cour. Son
texte est le suivant:

« Les déclarations faites en application de l’article 36 du Statut
de la Cour permanente de Justice internationale pour une durée
qui n'est pas encore expirée seront considérées, dans les rapports
entre parties au présent Statut, comme comportant acceptation
de la juridiction obligatoire de la Cour internationale de Justice
pour la durée restant à courir d’après ces déclarations et confor-
mément. à leurs termes. »

La déclaration bulgare antérieurement mentionnée est ainsi
libellée:

« Au nom du Gouvernement du Royaume de Bulgarie, je déclare
reconnaître comme obligatoire de plein droit et sans convention
spéciale, vis-à-vis de tout autre membre ou État acceptant la
même obligation, la juridiction de la Cour permanente de Justice
internationale, purement et simplement. »

2° La Cour, dans son avis consultatif sur la Compétence de l’As-
semblée générale pour l'admission d’un État aux Nations Unies, a
établi et rappelé certaines règles applicables à l'interprétation de la
Charte, valables aussi pour l'interprétation du Statut de la Cour
qui en est l’annexe:

«Le premier devoir [disait la Cour] d’un tribunal appelé à
interpréter et à appliquer les dispositions d’un traité, est de
s’efforcer de donner effet, selon leur sèns naturel et ordinaire, à
ces dispositions prises dans leur contexte. Si les mots pertinents,
lorsqu'on leur attribue leur signification naturelle et ordinaire,
ont un sens dans leur contexte, l'examen doit s'arrêter là. En
revanche, si les mots, lorsqu'on leur attribue leur signification
naturelle et ordinaire, sont équivoques et conduisent à des résultats
déraisonnables, c’est alors et alors seulement que la Cour doit
rechercher par d’autres méthodes d'interprétation ce que les parties
avaient en réalité dans l'esprit. » (C. I. J. Recueil 1950, p. 8.)

29
I53 INCIDENT AÉRIEN (OPIN. INDIV. DE M. ARMAND-UGON)

On doit donc rechercher d’abord dans le texte de l'alinéa 5 les
éléments pour son interprétation, et c’est seulement si ceux-ci sont
insuffisants qu’on pourra se fonder sur des éléments extérieurs au
texte. La compétence pour interpréter doit s’en tenir au texte
quand celui-ci est clair.

3° L’alinéa 5 doit être interprété restrictivement.

En premier lieu, parce que cette disposition établit une exception
à la modalité d'acceptation de la clause facultative, laquelle norma-
lement se fait par le moyen d’une déclaration unilatérale, comme
lPindique l’alinéa 2 de l’article 36 du Statut.

Le système de l'acceptation de la clause facultative est dominé
et régi par un principe adopté par le présent Statut, comme il avait
déjà été admis par l’ancien Statut. Ce principe est qu’une telle
acceptation est toujours facultative et particulière, et non pas obli-
gatoire et générale, c'est-à-dire que la juridiction de la Cour ne
peut en aucun cas être imposée à un État par d’autres États.
L’adhésion à la clause facultative par un gouvernement est une
décision politique.

L’alinéa 5 prévoit un régime d’acceptation de la juridiction de
la Cour collectif et automatique pour certains États liés au Statut
de la Cour permanente de Justice internationale.

Ce paragraphe est donc une dérogation au droit commun en
matière d'acceptation de la clause facultative, car il considère cer-
tains États ayant fait certaines déclarations en application de
l’article 36 de l’ancien Statut comme acceptant la juridiction de la
nouvelle Cour sur la base de leurs déclarations antérieures. Ces
États se trouvent ainsi liés à la juridiction de la Cour internationale
de Justice sans avoir fait de déclaration volontaire et unilatérale.
La reconnaissance de la juridiction de la Cour, qui ressort de l’ali-
néa 5, doit se maintenir dans ses termes exprès, sans pouvoir
s'étendre par voie d'interprétation à d’autres cas non compris
dans cette norme.

D'autre part, le paragraphe en question revêt la forme d’une
fiction légale — solution plus ou moins empirique et de pure tech-
nique juridique; elle a été construite en vue de sauvegarder certains
intérêts nettement déterminés. Quand le droit s'exprime par un tel
procédé, son interprétation ne doit pas dépasser les limites imposées
par la formule légale; elle doit être contenue dans la lettre de son
texte: toute proposition d'interprétation extensive doit être ici
rejetée.

4° Une saine interprétation de l'alinéa 5 doit tenir compte, en
tout premier lieu et essentiellement, de son texte précis, afin de
dégager son contenu.

Il est bien connu que les déclarations d'acceptation de la clause
facultive de la Cour permanente de Justice internationale et de la
Cour internationale de Justice peuvent être de deux sortes: décla-

30
154 INCIDENT AERIEN (OPIN. INDIV. DE M. ARMAND-UGON)

rations d'acceptation sans durée déterminée ou sans terme, dont
les effets sont immédiats et pour toujours, et déclarations d’accep-
tation avec durée déterminée ou avec terme, qui ne produisent
d'effets que pour la durée qui leur a été fixée par le gouvernement
déclarant. Ces différentes modalités d'acceptation de la clause
facultative étaient naturellement présentes à l'esprit des rédacteurs
de l'alinéa 5. Le texte de cet alinéa mentionne seulement les décla-
rations qui sont « pour une durée qui n’est pas encore expirée » et
qui comportent l'acceptation de la juridiction de la Cour inter-
nationale de Justice « pour une durée restant à courir d’après ces
déclarations ». Ces deux phrases visent clairement des déclarations
avec une durée déterminée et se réfèrent à des actes juridiques
avec un terme extinctif. Elles n’auraient pas de sens raisonnable si
on voulait les appliquer à des déclarations faites « sans limitation
de durée » et n'ayant pas en conséquence de «durée restant à
courir ». La légère différence de rédaction entre le texte anglais et
le texte français de l’alinéa 5 de l’article 36 n’invalide pas cette
interprétation du texte, dans les deux langues; il est évident que
les seules déclarations visées par l’alinéa sont les déclarations avec
délai déterminé.

L’alinéa en question ne prévoit donc pas les déclarations faites
sans délai, c'est-à-dire sans un espace de temps à courir. Affirmer
qu’une obligation a « une durée restant 4 courir » suppose nécessai-
rement une échéance à l'obligation.

La mention que l'alinéa 5 fait des déclarations au délai déterminé
emporte l'exclusion des autres déclarations sans délai.

Dans la sauvegarde qu'il organisait de certaines déclarations
visant la juridiction de la Cour permanente de Justice internatio-
nale, l'alinéa 5 n'a pas compris la déclaration du Royaume de
Bulgarie, signée le 12 août 10921, laquelle acceptait la juridiction
de cette Cour « purement et simplement » et sans délai, comme le
permettait l'alinéa 3 de l’article 36 de l’ancien Statut.

La rédaction très soigneuse de l’alinéa 5, en faisant des distinctions
entre les diverses catégories de déclarations alors existantes, évitait
aux États qui avaient fait des déclarations sans délai leur soumission
permanente à la juridiction de la Cour internationale de Justice.

C’est le cas d’appliquer la vieille règle: bene indicat qui bene
distingutt.

L’acceptation de la thèse donnant plein effet à l’alinéa 5 pour
toutes les déclarations, sans aucune distinction entre celles qui sont
sans délai et celles qui sont avec délai, conduirait à lier la Bulgarie
à Ja clause facultative définitivement et pour tous les différends
rentrant dans cet engagement et sans limitation de temps. Telle

3T
155 INCIDENT AÉRIEN (OPIN. INDIV. DE M. ARMAND-UGON)

n'a pu être la volonté qu'a voulu exprimer cet alinéa, et lui attribuer
ce sens dépasserait son texte limitatif. La fiction légale de cette
disposition ne peut prétendre à une telle ampleur qui déborderait
évidemment le contenu de son texte formel. Imposer à la Bulgarie
un tel engagement juridictionnel qui l’affecterait à perpétuité néces-
siterait une règle ne laissant aucun doute sur ce point. Or le texte
de l’alinéa 5 ne se prête pas à de si graves conséquences ; il faut donc
le rétablir dans son sens littéral, sans qu'aucune considération
étrangère à son texte puisse prévaloir. JI faut appliquer la disposi-
tion légale dont la formule est claire, sans en rien retrancher ni
sans rien y ajouter.

Il faut remarquer que le but pratique cherché par l'alinéa 5 de
l’article 36 n'était autre que celui de faciliter l'exercice immédiat
de la juridiction obligatoire de la nouvelle Cour, ce qui s’assurait
largement avec les déclarations avec délai déterminé. Il n’est donc
pas autorisé de faire de l'interprétation extensive là où rien ne
l'exige. Les conséquences claires et précises d’un texte ne sont
autres que celles que ce texte a voulu; lui en attribuer d’autres
suppose une modification abusive du texte.

La présente argumentation n’a pas été discutée pendant les plai-
doiries, mais rien ne fait obstacle à son admission, selon le principe
bien connu et appliqué par la jurisprudence internationale en ma-
tière procédurale que le tribunal peut chercher d'office et choisir la
base juridique pour appuyer sa décision sur les conclusions finales
des parties — tura novit curia.

*
* *

En conséquence, la déclaration bulgare ne peut être considérée
comme visée par l'alinéa 5.

J'aurais désiré que la Cour eût fondé uniquement son arrêt sur
les motifs qui viennent d’être exposés sommairement. Elle a préféré
une autre énonciation, sans cependant avoir rejeté l'interprétation
exposée dans la présente note.

(Signé) ARMAND-UGON.

32
